 
Exhibit 10.2
 
 
 
EXECUTION COPY


 
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









RECEIVABLES SALE AGREEMENT


between


INGRAM MICRO INC.,
and such other entities party hereto from time to time as Originators




and


INGRAM FUNDING INC.,


Dated as of April 26, 2010




 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 


 

     
TABLE OF CONTENTS
   
Page
   
ARTICLE I
DEFINITIONS
       
Section 1.1
Defined Terms
1
Section 1.2
Other Terms
4
     
ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
       
Section 2.1
Agreement to Purchase
4
Section 2.2
Payment for the Purchases
5
Section 2.3
Purchase Price Credit Adjustments
6
Section 2.4
Payments and Computations, Etc
7
Section 2.5
Transfer of Records
7
Section 2.6
Characterization
7
Section 2.7
Servicing of Pool Receivables
8
     
ARTICLE III
CONDITIONS OF PURCHASES
       
Section 3.1
Conditions Precedent to Initial Purchase
8
Section 3.2
Conditions Precedent to All Purchases
9
Section 3.3
Addition of Originators
9
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
       
Section 4.1
Representations and Warranties
11
     
ARTICLE V
COVENANTS
       
Section 5.1
Covenants of the Originators
15
     
ARTICLE VI
PURCHASE TERMINATION EVENTS
       
Section 6.1
Purchase Termination Events
21
Section 6.2
Remedies
22
     
ARTICLE VII
INDEMNIFICATION
       
Section 7.1
Indemnities by the Originators
23
     
ARTICLE VIII
MISCELLANEOUS
       
Section 8.1
Amendments, Etc
25
Section 8.2
Notices, Etc
25
Section 8.3
Assignability; Subordination
25
Section 8.4
Costs, Expenses and Taxes
26
Section 8.5
No Proceedings; Limitation on Payments
27
Section 8.6
GOVERNING LAW AND JURISDICTION
27
Section 8.7
Execution in Counterparts
27
Section 8.8
Termination: Survival of Termination
27
Section 8.9
WAIVER OF JURY TRIAL
27
Section 8.10
Entire Agreement
28
Section 8.11
Headings
28




 
i

--------------------------------------------------------------------------------

 


 
SCHEDULES AND ANNEXES
 

SCHEDULE I TRADE NAMES OF THE ORIGINATORS ANNEX A FORM OF SUBORDINATED NOTE
ANNEX B
FORM OF JOINDER AGREEMENT






 
ii

--------------------------------------------------------------------------------

 


 
RECEIVABLES SALE AGREEMENT


This RECEIVABLES SALE AGREEMENT (this “Agreement”) is entered into as of April
26, 2010 among INGRAM MICRO INC., a Delaware corporation (“Ingram”), each of the
parties that has executed a Joinder Agreement in the form of Annex B hereto as
originator (Ingram together with its successors and permitted assigns, and each
such other party being referred to collectively as the “ Originators” and
individually as an “Originator”) and INGRAM FUNDING INC., a Delaware
corporation, as purchaser (together with its successors and permitted assigns,
the “Company”).


PRELIMINARY STATEMENTS


Each Originator has agreed to sell, transfer and assign and the Company has
agreed to purchase Receivables from time to time arising or created by each
Originator, in accordance with the terms of this Agreement.


Each of the Originators and the Company intends the transactions contemplated
hereby to be true sales of the Receivables from such Originator to the Company,
providing the Company with the full benefits of ownership of the Pool
Receivables originated by such Originator, and none of the Originators or the
Company intends these transactions to be, or for any purpose to be characterized
as, loans from the Company to the respective Originator.


Reference is made to that certain Receivables Purchase Agreement (as the same
may from time to time be amended, restated, supplemented or otherwise modified,
the “Receivables Purchase Agreement”) of even date herewith among the Company,
Ingram, as initial servicer thereunder (the “Servicer”), the various Purchasers
and Purchaser Agents from time to time party thereto and BNP Paribas, as
administrative agent (the “Administrative Agent”). Pursuant to the Receivables
Purchase Agreement, the Company has agreed to sell, transfer and assign to the
Purchasers undivided variable percentage interests in the Pool Receivables
acquired from the Originators and owned by the Company from time to time on the
terms and subject to the conditions set forth therein.


In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

 
ARTICLE I


DEFINITIONS


Section 1.1 Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in Exhibit I of the Receivables
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
 
“Charged-Off Receivables” shall mean, with respect to any Collection Period, all
Receivables which, in accordance with the Credit and Collection Policy, have
been or should have been written-off during such Collection Period as
uncollectible, including the Receivables
 
 
 
1

--------------------------------------------------------------------------------

 

 
of any Obligor which becomes subject to a voluntary or involuntary bankruptcy or
insolvency proceeding.


“Company” has the meaning set forth in the preamble to this Agreement.


“Discounted Percentage” shall mean the percentage obtained from the following
formula as determined by Ingram for each Originator and as agreed to by the
Company as of each Settlement Date:


100% - (A + B + C + D)


Where:


A = Adjusted Loss Reserve Percentage, which as of such Settlement Date will
equal the ratio obtained by dividing (a) Charged-Off Receivables (net of
recoveries in respect of Charged-Off Receivables) with respect to such
Originator during the six-fiscal-month period immediately preceding such
Settlement Date by (b) two times the aggregate amount of RSA Collections during
the three-fiscal-month period immediately preceding such Settlement Date with
respect to the Receivables originated by such Originator.


B = Adjusted Interest Reserve Percentage, which as of such Settlement Date will
equal the amount obtained by dividing (a) the product of (i) 1.5, (ii) average
Days Sales Outstanding for the three-fiscal-month period immediately preceding
such Settlement Date and (iii) the LIBO Rate for a Settlement Period of one
month plus 2.00% by (b) 360.


C = The Servicing Fee Rate multiplied by average Days Sales Outstanding for the
three-fiscal-month period immediately preceding such Settlement Date divided by
365.


D = Processing Expense Reserve Percentage, which will equal 0.50% and reflects
the cost of the Ingram’s overhead, including costs of processing the purchase of
Receivables and other normal operating costs and a reasonable profit margin.


None of the elements of the above-referenced formula, in respect of any purchase
of Receivables, will be adjusted following the related Settlement Date. With
respect to each calculation set forth above with respect to a Settlement Date,
such calculation as calculated on such Settlement Date shall remain in effect
from and including such Settlement Date to but excluding the following
Settlement Date.


“Final Transfer Date” means the earliest to occur of (i) the date on which any
Originator or the Company becomes insolvent or subject to an Insolvency
Proceeding, (ii) the Purchase Termination Date and (iii) the Final Payout Date.


“Indemnified Amounts” has the meaning set forth in Section 7.1.


“Indemnified Party” has the meaning set forth in Section 7.1.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
i. the ability of the Originator or the Company to perform its obligations under
this Agreement or any other Transaction Document (other than the Ancillary
Documents); or


ii. (A) the validity or enforceability of any Transaction Document (other than
the Ancillary Documents) or (B) the validity, enforceability or collectibility
of the Pool Assets, taken as a whole or any significant portion thereof.
 
“Originator” has the meaning set forth in the preamble to this Agreement.


“Originator Addition Date” has the meaning set forth in Section 3.3.


“Purchase” means a purchase by the Company of the Receivables and Related Assets
from each Originator in accordance with Section 2.1.


“Purchase Date” means the date on which a Purchase is made pursuant to this
Agreement.


“Purchase Price” has the meaning set forth in Section 2.2.


“Purchase Price Credit” has the meaning set forth in Section 2.3.


“Purchase Termination Date” means the earliest to occur of (a) April 26, 2013,
(b) the Business Day which Ingram or the Company so designates by notice to the
other and, if the Receivables Purchase Agreement shall then be in effect, the
Administrative Agent and (c) the date as determined pursuant to Section 6.2.


“Purchase Termination Event” has the meaning specified in Section 6.1.


“Receivables Purchase Agreement” has the meaning set forth in the preliminary
statements to this Agreement.


“Related Assets” has the meaning set forth in Section 2.1.


“RSA Collections” means, with respect to any Receivable, (a) all funds which are
received by any Originator, the Seller or the Servicer in payment of any amounts
owed in respect of such Receivable (including purchase price, finance charges,
interest and all other charges), or applied to amounts owed in respect of such
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of the related
Obligor or any other Person directly or indirectly liable for the payment of
such Receivable and available to be applied thereon), (b) all Deemed Collections
thereof and (c) all other proceeds of such Receivable.


“RSA Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“RSA Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof, excluding any late payment charges,
delinquency charges or extension or collection fees.


“RSA Records” means, all RSA Contracts and other documents, books, records and
other information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to the Receivables
and any RSA Related Security therefor.


“RSA Related Security” means with respect to any Receivable:


i. all of the Seller’s and each Originator’s interest in any goods (including
returned goods), and documentation or title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Receivable;


ii. all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
RSA Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto; and


iii. all of the Seller’s and each Originator’s rights, interests and claims
under the RSA Contracts relating to such Receivable, and all guaranties, letters
of credit, indemnities, insurance and other agreements (including the related
RSA Contract) or arrangements of whatever character from time to time supporting
or securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the RSA Contract related to such Receivable or otherwise;


“Servicer” has the meaning set forth in the preamble to this Agreement.


“Subordinated Loan” has the meaning set forth in Section 2.2(b).


“Subordinated Note” has the meaning set forth in Section 2.2(b).


“Unmatured Purchase Termination Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute a Purchase Termination
Event.


Section 1.2 Other Terms. For purposes of this Agreement, the rules of
construction set forth in Exhibit I of the Receivables Purchase Agreement shall
govern.
 
 
ARTICLE II


AMOUNTS AND TERMS OF THE PURCHASES


Section 2.1 Agreement to Purchase. (a) Upon the terms and subject to the
conditions hereof, the Company hereby agrees to buy, and each Originator hereby
agrees to sell on each Business Day from the Closing Date until the occurrence
of the Final Transfer Date, and each Originator does hereby sell, assign,
transfer and convey to the Company, all of such
 
 
 
4

--------------------------------------------------------------------------------

 

 
Originator’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising: (i) all Receivables, (ii)
all RSA Related Security with respect to any and all Receivables (it being
understood that nothing contained in this Agreement shall constitute a
delegation of any Originator’s duties under the RSA Contracts related to the
Receivables), (iii) all RSA Records, (iv) all of such Originator’s right, title
and interest, if any, in each post office box and related post office box
address and Blocked Account to which RSA Collections are sent, all amounts on
deposit therein, all certificates and instruments, if any, from time to time
evidencing such Blocked Accounts and all amounts on deposit therein, and all
related agreements between such Originator and the Blocked Account Banks, (v)
all RSA Collections with respect to the foregoing, and (vi) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing. The items
listed in clauses (ii), (iii), (iv), (v) and (vi) of the proceeding sentence in
relation to any Receivables are herein collectively called the “Related Assets”
or with respect to any such Receivable, the “Related Asset”. On each day when
the Receivables are purchased by the Company from any Originator the Company
shall acquire, upon payment of the Purchase Price therefor in accordance with
Section 2.2 below, all of such Originator’s right, title and interest in and to
all Receivables which were not previously purchased by the Company hereunder,
together with all Related Assets relating thereto.


(b) It is the intention of the parties hereto that each sale of Receivables made
hereunder shall constitute a “sale of accounts”, as such term is used in Article
9 of the UCC, which sales are absolute and irrevocable and provide the Company
with the full benefits of ownership of such Receivables. Except for the Purchase
Price Credits owed pursuant to Section 2.3, each sale of Receivables hereunder
is made without recourse to the applicable Originator; provided, however , that
(i) each Originator shall be liable to the Company for the amount of any loss
arising out of, and any costs and expenses incurred as a result of, a breach of
the representations, warranties and covenants made by such Originator pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by the Company or any other Person of
any obligation of any Originator or any other Person arising in connection with
such Receivables, the Related Assets or any other obligations of any Originator.
In view of the intention of the parties hereto that the sales of Receivables
made hereunder shall constitute sales of such Receivables rather than a loan
secured by such Receivables, each Originator agrees on or prior to the date
hereof to mark the master data processing records relating to the Receivables
with a legend evidencing that the Company has purchased such Receivables as
provided in this Agreement, in form and substance agreed to by the
Administrative Agent and such Originator from time to time. Upon the reasonable
request of the Company or the Administrative Agent, each Originator will execute
and file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be reasonably
necessary or appropriate or as the Company or the Administrative Agent may
reasonably request to enforce the sale of Receivables to the Company hereunder.
In addition, each Originator will, upon reasonable request, make available to
the Company or to the Servicer a copy of each Contract under which a Receivable
has arisen.


Section 2.2 Payment for the Purchases. (a) The “Purchase Price” with respect to
any Purchase on any Purchase Date shall be an amount equal to (i) the lesser of
(A) the product of (x) the aggregate RSA Outstanding Balance of the subject
Receivables as of such date and (y) the Discounted Percentage and (B) an amount
agreed upon by the related Originator and the Company, which amount shall allow
the Company a reasonable return with respect to such
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Purchase, minus (ii) any Purchase Price Credits to be credited against the
Purchase Price. The Purchase Price for each Purchase shall be payable in full by
the Company to the applicable Originator or its designee on the applicable
Purchase Date (except that the Company may, with respect to any such Purchase,
offset against such Purchase Price any amounts owed by such Originator to the
Company hereunder and which have become due and payable but remain unpaid) and
shall be paid to the applicable Originator in the manner provided in Section
2.2(b).


(b) The Company shall pay each Originator the Purchase Price with respect to
each Pool Receivable transferred by such Originator and the RSA Related Security
therefor on the applicable Purchase Date by transfer of funds, to the extent
that the Company has funds available for that purpose after satisfying the
Company’s obligations under the Receivables Purchase Agreement that are due and
payable. To the extent that such funds are insufficient, either (i) the Company
may pay all or a part of the applicable Purchase Price by borrowing from the
applicable Originator a subordinated loan (each a “Subordinated Loan”), and such
Originator, subject to the remaining provisions of this paragraph, irrevocably
agrees to advance such Subordinated Loan in the amount so specified by the
Company or (ii) in the case of Ingram, if Ingram so elects, by notice to the
Company and the Administrative Agent, the excess Receivables and Related Assets
shall be deemed to have been transferred by Ingram to the Company as a capital
contribution, in return for an increase in the value of the voting securities of
the Company held by Ingram. All Subordinated Loans made by an Originator
hereunder shall be evidenced by, and shall be payable in accordance with the
terms and provisions of, a single subordinated promissory note for each
Originator in the form of Annex A hereto (the “Subordinated Note”) and shall be
payable solely from funds which the Company is not then required under the
Receivables Purchase Agreement to set aside for the benefit of, or otherwise pay
over to, the Administrative Agent, the Purchaser Agents, the Purchasers, the
“Affected Persons” or the “Indemnified Parties” (in each case, as defined
therein).


Section 2.3 Purchase Price Credit Adjustments. If on any day (i) the Outstanding
Balance of any Pool Receivable is reduced or adjusted by the Servicer as a
result of any Dilution Factors, or (ii) any of the representations or warranties
in paragraphs (h) or (n) of Section 4.1 is not true with respect to any Pool
Receivable, then, in such event, the Company shall be entitled to a credit (a
“Purchase Price Credit”) against the Purchase Price otherwise payable hereunder
to the Originator of such Pool Receivable equal to the full amount of such
reduction or adjustment (in the case of clause (i) above) or equal to the
Outstanding Balance of the applicable Pool Receivable (in the case of clause
(ii) above). If such Purchase Price Credit exceeds the Purchase Price in respect
of the Receivables to be sold hereunder by the Originator of such Pool
Receivable on any date, then such Originator shall pay the remaining amount of
such Purchase Price Credit in cash on the next succeeding Business Day; provided
that, if the Termination Date has not occurred, such Originator shall be allowed
to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under the Subordinated Note issued by the Company to
such Originator; provided, further, that at any time on or after the Termination
Date, the amount of any such Purchase Price Credit shall be paid by such
Originator to the Company by deposit in immediately available funds into the
relevant Blocked Account for application by the Servicer to the same extent as
if Collections of the applicable Pool Receivable in such amount had actually
been received on such date.


 
 
6

--------------------------------------------------------------------------------

 

 
Section 2.4 Payments and Computations, Etc. All amounts to be paid or deposited
by the Company hereunder shall be paid or deposited in accordance with the terms
hereof by no later than 4:00 p.m. (New York City time) on the day when due in
immediately available funds to the account of the Originators designated from
time to time by the Originators or as otherwise directed by the Originators. All
amounts to be paid or deposited by the Originators hereunder shall be paid or
deposited in accordance with the terms hereof by no later than 4:00 p.m. (New
York City time) on the day when due in immediately available funds to the
account of the Company or as otherwise directed by the Company. In the event
that any payment owed by any Person hereunder becomes due on a day which is not
a Business Day, then such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of such
payment. The Originators shall, to the extent permitted by law, pay interest on
any amount not paid or deposited by the Originators when due hereunder, at an
interest rate equal to 2.00% per annum above the “LIBO Rate” (as defined in the
Receivables Purchase Agreement), payable on demand. All computations of interest
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.


Section 2.5 Transfer of Records. (a) In connection with the purchases of Pool
Receivables hereunder, each Originator hereby grants to each of the Company and
the Servicer an irrevocable, non-exclusive license to use, without royalty or
payment of any kind, all software used by such Originator to account for the
Receivables, to the extent necessary to administer the Receivables, whether such
software is owned by such Originator or is owned by others and used by such
Originator under license agreements with respect thereto, provided, that should
the consent of any licensor of any Originator to such grant of the license
described herein be required, such Originator hereby agrees upon the request of
the Company or any assignee of the Company to obtain the consent of such
third-party licensor. The license granted hereby shall be irrevocable, and shall
terminate on the Final Transfer Date.


(b) Each Originator shall take such action reasonably requested by the Company,
from time to time hereafter, that may be necessary or appropriate to ensure that
the Company has an enforceable ownership interest in the Records relating to the
Pool Receivables purchased from such Originator hereunder and an enforceable
right (whether by license or sublicense or otherwise) to use all of the computer
software used to account for the Pool Receivables and/or to recreate such
Records.


Section 2.6 Characterization. If, notwithstanding the intention of the parties
expressed in Section 2.1(b), the conveyance by each Originator to the Company of
Receivables hereunder shall be characterized as a secured loan and not a sale,
this Agreement shall nonetheless constitute a security agreement under
applicable Law. For this purpose, each Originator hereby grants to the Company a
security interest in all of such Originator’s right, title and interest in, to
and under all Receivables and Related Assets. After any Purchase Termination
Event, the Company shall have, in addition to the rights and remedies which they
may have under this Agreement, all other rights and remedies provided to a
secured creditor after default under the UCC and other applicable Law, which
rights and remedies shall be cumulative. In connection with the grant of the
transfer of ownership or security interest in the Receivables, by signing this
Agreement in the space provided, each Originator hereby authorizes the filing of
all applicable UCC financing statements in all necessary jurisdictions.
 
 
 
7

--------------------------------------------------------------------------------

 

 
Section 2.7 Servicing of Pool Receivables. (a) Pursuant to the Receivables
Purchase Agreement, Ingram has been appointed as the initial Servicer
thereunder, and Ingram has accepted such appointment. As the Servicer, Ingram
shall be responsible for collecting the Pool Receivables, tracking, holding and
remitting the Collections and fulfilling all other duties expressly assigned to
it in the Receivables Purchase Agreement. The appointment of Ingram as the
Servicer may be revoked as provided in the Receivables Purchase Agreement.


(b) Each Originator hereby grants to the Company, the Servicer and the
Administrative Agent an irrevocable power of attorney, with full power of
substitution and with full authority in the place and stead of such Originator,
which appointment is coupled with an interest and which may be exercised by the
Administrative Agent only during the existence of a Termination Event, to take
any and all steps in the name of such Originator necessary or desirable to
collect any and all amounts or portions thereof due under any and all Pool
Receivables and Related Assets, including endorsing the name of such Originator
on checks and other instruments representing Collections and enforcing such Pool
Receivables and Related Assets.


(c) Each Originator shall perform all of its obligations under the RSA Records
generated by it to the same extent as if the related Receivables had not been
sold hereunder and the exercise by the Company, the Servicer, the Administrative
Agent or their designees of its or their rights hereunder or under the
Receivables Purchase Agreement shall not relieve the Originators from such
obligations.
 
 
ARTICLE III


CONDITIONS OF PURCHASES


Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase from
any Originator upon the effectiveness of this Agreement is subject to the
following conditions precedent that on or before the date of such Purchase the
Company shall have received from such Originator each in form and substance
satisfactory to the Company:


(a) A counterpart of this Agreement and the other Transaction Documents to which
such Originator is a party duly executed and delivered by the parties thereto;


(b) Certified copies of (i) the resolutions of the governing body of such
Originator authorizing the execution, delivery, and performance by it of this
Agreement and the other Transaction Documents to which it will be a party, (ii)
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Transaction
Documents to which it will be a party and (iii) the organizational documents of
such Originator;


(c) A certificate of the Secretary or Assistant Secretary of such Originator
certifying the names and true signatures of the officers of such Originator
authorized to sign this Agreement and the other Transaction Documents to which
it will be a party. Until the Company receives a subsequent incumbency
certificate from such Originator in form and substance




 
8

--------------------------------------------------------------------------------

 


 
satisfactory to the Company, the Company shall be entitled to rely on the last
such certificate delivered to it by Originator;


(d) Good standing certificates with respect to such Originator issued by the
Secretary of the jurisdiction of its organization;


(e) Acknowledgment copies, or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial Purchase under the
UCC of all jurisdictions that the Company may deem necessary or desirable in
order to perfect (with a first priority) the interests of the Company
contemplated by this Agreement and the interests of the Administrative Agent,
the Purchaser Agents and the Purchasers under the Receivables Purchase
Agreement;


(f) Monthly Receivables Report representing the performance of the portfolio of
Receivables originated by it for the fiscal month prior to the initial Purchase;


(g) Completed UCC search reports, dated on or shortly before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdiction referred to in clause (e) above that name such Originator as
debtor, together with copies of such financing statements, and similar search
reports with respect to judgment liens, federal tax liens and liens of the
Pension Benefit Guaranty Corporation in such jurisdictions as the Company may
request, showing no such liens on any of the Receivables or Related Assets;


(h) Satisfactory results of a review by the Company of such Originator’s
collection, operating and reporting systems, Credit and Collection Policy,
historical receivables data and accounts, including satisfactory results of a
review of its operating locations and satisfactory review of the Eligible
Receivables in existence on the date of the initial Purchase under this
Agreement; and


(i) Copies of executed Blocked Account Agreements with the Blocked Account
Banks.


Section 3.2 Conditions Precedent to All Purchases. Each Purchase (including the
initial Purchase) shall be subject to the further condition precedent that the
following conditions precedent are satisfied:


(a) The representations and warranties contained in Section 4.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date (unless such representations and warranties speak only as of a prior date
in which case such representations and warranties shall be true and correct as
of such prior date); and


(b) No event has occurred and is continuing, or would result from such Purchase,
that constitutes a Purchase Termination Event or an Unmatured Purchase
Termination Event.
 
Section 3.3 Addition of Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company and the
Administrative
 
 
 
9

--------------------------------------------------------------------------------

 


 
Agent, in their sole discretion, provided that the following conditions are
satisfied on or before the date of such addition (an “Originator Addition
Date”);


(a) Ingram shall have given the Administrative Agent and the Company at least
fifteen (15) days prior written notice of such proposed addition and the
identity of the proposed additional Originator;


(b) The Company shall have received an executed copy of a supplement
substantially in the form of Annex B hereto (each such supplement, a “Joinder
Agreement”), duly executed and delivered by such Originator;


(c) The Company shall have received certified copies of (i) the resolutions of
the governing body of such Originator authorizing the execution, delivery, and
performance by it of the Joinder Agreement and any other Transaction Document to
which it will be a party, (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Joinder
Agreement and any other Transaction Document to which it will be a party and
(iii) the organizational documents of such Originator;


(d) The Company shall have received a certificate of the Secretary or Assistant
Secretary of such Originator certifying the names and true signatures of the
officers of such Originator authorized to sign the Joinder Agreement and any
other Transaction Document to which it will be a party. Until the Company
receives a subsequent incumbency certificate from it in form and substance
satisfactory to the Company, the Company shall be entitled to rely on the last
such certificate delivered to it by such Originator;


(e) The Company shall have received copies of any Blocked Account Agreements to
be executed with the Blocked Account Banks and such Originator;


(f) The Company shall have received acknowledgment copies, or time stamped
receipt copies of proper financing statements, duly filed on or before such
Originator Addition Date under the UCC of all jurisdictions that the Company may
deem necessary or desirable in order to perfect (with a first priority) the
interests of the Company contemplated by this Agreement and the interests of the
Administrative Agent, the Purchaser Agents and the Purchasers under the
Receivables Purchase Agreement;


(g) The Company shall have received from such Originator a Monthly Receivables
Report representing the performance of the portfolio of Receivables originated
by such Originator for the month prior to such Originator Addition Date;


(h) The Company shall have received completed UCC search reports, dated on or
shortly before such Originator Addition Date, listing all effective financing
statements filed in the jurisdiction referred to in clause (f) above that name
the such Originator as debtor, together with copies of such financing
statements, and similar search reports with respect to judgment liens, federal
tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions as the Company may request, showing no such liens on any of the
Receivables or Related Assets;
 
 
 
10

--------------------------------------------------------------------------------

 




(i) The Company shall have received satisfactory results of a review by the
Company of such Originator’s collection, operating and reporting systems, Credit
and Collection Policy, historical receivables data and accounts, including
satisfactory results of a review of its operating locations and satisfactory
review of the Eligible Receivables in existence on such Originator Addition
Date;


(j) The Company shall have received good standing certificates with respect to
such Originator issued by the Secretary of the jurisdiction of its organization;


(k) The prior written consent of the Administrative Agent shall have been
obtained;


(l) The Company shall have received such other approvals, opinions or documents
as the Company may reasonably request from such Originator, including a
guarantee by Ingram of such Originator’s obligations hereunder and under any
other Transaction Document to which it is a party; and


(m) No event shall have occurred and be continuing that constitutes a Purchase
Termination Event or an Unmatured Purchase Termination Event.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.1 Representations and Warranties. Each Originator represents and
warrants (solely as to itself and with regard to the Receivables and Related
Assets originated by such Originator, as applicable), as of the Closing Date and
as of each date on which a Purchase is made (unless such representations and
warranties speak only as of a prior date in which case such representations and
warranties shall be true and correct as of such prior date), to the Company as
follows:


(a) Organization and Good Standing. It is a corporation or organization duly
incorporated or organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization, and is duly qualified to do business,
and is in good standing, as a foreign corporation in every jurisdiction where
the nature of its business requires it to be so qualified except where failure
to so qualify could not reasonably be expected to result in a Material Adverse
Effect.


(b) Power and Authority; Due Authorization; Contravention. The execution,
delivery and performance by it of this Agreement and each other Transaction
Document to which it is a party, including its use of the proceeds of Purchases
and the creation and perfection of all security interests provided for herein
and therein, (i) are within its organizational powers, (ii) have been duly
authorized by all necessary corporate and organizational action, as applicable,
(iii) do not contravene or result in a default under or conflict with (1) its
constitutive documents, (2) any Law applicable to it, (3) any contractual
restriction binding on or affecting it or its property or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and (iv) do not result in or require the creation of any Adverse Claim
upon or
 
 
 
11

--------------------------------------------------------------------------------

 
 

with respect to any of its properties. This Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by it.


(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, or for the perfection of the
Company’s interests under this Agreement except for (i) the filing of the UCC
financing statements referred to in Section 3.1(e) and (ii) those that have been
made or obtained and are in full force and effect.


(d) Binding Obligations. Each of this Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally from time
to time in effect and (ii) general principles of equity (whether enforcement is
sought by a proceeding in equity or at law).


(e) Financial Statements. Solely in the case of Ingram, the consolidated balance
sheets of Ingram as of January 2, 2010, and the related statements of income and
retained earnings of Ingram for the fiscal year then ended, copies of which have
been furnished to the Company, fairly present the financial condition of Ingram
and its Subsidiaries as at such date and the results of the operations of Ingram
and its Subsidiaries for the period ended on such date, all in accordance with
GAAP consistently applied (except as otherwise noted therein).


(f) No Proceedings. There is no pending or to its knowledge, threatened action
or proceeding affecting it or any of its Subsidiaries before any Governmental
Authority or arbitrator which could reasonably be expected to have a Material
Adverse Effect.


(g) Securities Act. No proceeds of any Purchase will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.


(h) Quality of Title. It is the legal and beneficial owner of the Receivables
transferred by it and the Related Assets free and clear of any Adverse Claim (it
being understood that inventory included in the Related Assets which is sold by
such Originator may have been subject to an Adverse Claim prior to the time of
its release upon the sale of such inventory by such Originator); upon each
Purchase hereunder, the Company shall acquire a valid and enforceable perfected
100% ownership interest or a valid and enforceable perfected security interest
in all of its right, title and interest in and to the Receivables and (to the
extent such interest may be perfected by the filing of the financing statements
referred to in Section 3.1(e) or by control) the Related Assets free and clear
of any Adverse Claim. No effective financing statement or other instrument
similar in effect naming it as debtor covering any Pool Receivable or the
Related Assets is on file in any recording office, except those filed in favor
of the Company relating to this Agreement or in favor of assignees of the
Company.


(i) Accurate Reports. (i) Except as provided in clause (ii) below, any
information, exhibit, financial statement, document, book, data record or report
furnished or to
 
 
 
12

--------------------------------------------------------------------------------

 

 
be furnished at any time by or on behalf of it to the Company in connection with
this Agreement is or will be, when taken as a whole, accurate in all material
respects as of its date or (except as otherwise disclosed to the Company at such
time) as of the date so furnished, and as of any time of determination, all such
information theretofore furnished by or on behalf of it to the Company in
connection with this Agreement, when taken as a whole, does not then contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.


(ii) (A) no representation is made as to any financial projections or other
forward-looking information other than that it is and will be based upon
assumptions and information believed by it to be reasonable and (B) information
furnished with express written disclaimers with regard to the accuracy of that
information, is and shall be subject to those disclaimers.


(j) Offices of Originator. Except as permitted by paragraph (b) of Section 5.1,
the principal place of business and chief executive office (as such terms are
used in the UCC) of it are located at the address set forth on Schedule V of the
Receivables Purchase Agreement.


(k) Blocked Accounts. Except as provided in Section 1(i) of Exhibit IV of the
Receivables Purchase Agreement, Schedule II of the Receivables Purchase
Agreement lists all banks and other financial institutions at which it maintains
any Blocked Accounts, and such schedule correctly identifies the name, address
and telephone number of each depository, the name in which each Blocked Account
is held, and the complete account number therefor. All right, title and interest
of it in and to, and exclusive dominion and control in respect of, each such
Blocked Account (and all related post office boxes) has been transferred by it
to the Company, free and clear of any Adverse Claim.


(l) No Violation. It is not in violation of any order of any court, arbitrator
or Governmental Authority where such violation could reasonably be expected to
result in a Material Adverse Effect.


(m) Margin Regulations. It is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin security,” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect. No part of the proceeds of the sale of Receivables hereunder will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Federal Reserve Board, including
Regulation U or Regulation X.
 
(n) Eligible Receivable. Each Receivable sold hereunder and included in the
calculation of the Net Receivables Balance is an Eligible Receivable each time
so included.


(o) No Termination Event or Unmatured Termination Event. No event has occurred
and is continuing which constitutes a Purchase Termination Event or Unmatured
Purchase Termination Event unless waived in writing by the Company.
 
 
 
13

--------------------------------------------------------------------------------

 

 
(p) Accounting. It will not prepare any financial statements that shall account
for the transactions contemplated hereby, nor will it in any other respect
(other than for tax purposes) account for the transactions contemplated hereby,
in a manner that is inconsistent with the Company’s interest in the Pool
Receivables and the Related Assets.


(q) Credit and Collection Policy. It has complied in all material respects with
the Credit and Collection Policy with regard to each Pool Receivable and such
policies have not changed since the Closing Date, unless (i) such change would
not and could not reasonably be expected to, individually or in the aggregate,
materially adversely affect the validity, enforceability or collectibility of
any portion of the Pool Receivables or materially adversely affect the
interests, rights or remedies of the Company under this Agreement or any other
Transaction Document or with respect to any portion of the Pool Receivables or
(ii) the Company (or, if the Receivables Purchase Agreement shall then be in
effect, the Administrative Agent) consented to such change in writing (such
consent not to be unreasonably withheld).


(r)  [RESERVED].


(s)  Names.  Its complete corporate name is set forth in the preamble to this
Agreement, and it does not use and has not during the last six years used any
other corporate name, trade name, doing business name or fictitious name, except
as set forth on Schedule I and except for names first used after the date of
this Agreement and set forth in a notice delivered to the Company and the
Administrative Agent pursuant to Section 5.1(b)(ii).


(t) ERISA. Except to the extent that any such termination, liability, penalty or
fine would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect (a) during the twelve-consecutive-month period
prior to the date hereof and prior to any Purchase or Reinvestment under the
Receivables Purchase Agreement, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a lien under Section 430(k) of the Code
or Section 303(k) of ERISA and (b) no condition exists or event or transaction
has occurred with respect to any Pension Plan which might result in the
incurrence by any Originator or any ERISA Affiliate of any material liability
with respect to any contribution thereto, fine or penalty.


(u) Perfection Representations Documents. The perfection representations and
warranties set forth in Sections 4(a), (b) and (d) of Exhibit VI of the
Receivables Purchase Agreement shall be a part of this Agreement for all
purposes and it hereunder makes such representations and warranties with respect
to Pool Receivable transferred by it.


(v) Investment Company. It is not an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940.


(w) Legal Opinions. The factual assumptions relating to it set forth in the
opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing Date, pursuant
to Section 1(l) of Exhibit II of the Receivables Purchase Agreement and relating
to true sale and non-consolidation matters, and in the officer’s certificates
referred to in such opinion(s), are true and correct in all material respects.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(x) Payments to Applicable Originators. It is not entering into this Agreement
with the intent (whether constructive or actual) to hinder, delay or defraud its
present creditors and with respect to each Receivable sold by it to the Company,
the Company shall have paid or promised to pay to it at the time of such sale
reasonably equivalent value in consideration of the transfer of such Receivable
and such transfer was not made for or on account of an antecedent debt. No
transfer by it under this Agreement is or may be voidable under any section of
the Bankruptcy Code.


ARTICLE V


COVENANTS


Section 5.1 Covenants of the Originators. Until the Final Payout Date and solely
as to such Originator and with regard to the Pool Receivables and Related Assets
originated by such Originator:


(a) Compliance with Laws. Etc. Each Originator shall comply in all respects with
all applicable Laws, and preserve and maintain its corporate or organizational,
as applicable, existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such Laws or the failure
so to preserve and maintain such existence, rights, franchises, qualifications,
and privileges would not and could not reasonably be expected to have a Material
Adverse Effect.


(b) Offices, Records and Books of Account; Etc . Each Originator (i) shall keep
its principal place of business and chief executive office (as such terms are
used in the UCC) and keep its state of organization at the State set forth in
Section 4.1(a) or, upon at least thirty (30) days’ prior written notice of a
proposed change to the Company (and, if the Receivables Purchase Agreement shall
then be in effect, the Administrative Agent), at any other locations in
jurisdictions where all actions reasonably requested by the Company to protect
and perfect the interest of the Company and its assignees in the Pool
Receivables and the Related Assets have been taken and completed and (ii) shall
provide the Company (and, if the Receivables Purchase Agreement shall then be in
effect, the Administrative Agent) with at least thirty (30) days’ written notice
prior to making any change in such Originator’s name or making any other change
in such Originator’s identity or organizational structure (including through a
merger) which could render any UCC financing statement filed in connection with
this Agreement “seriously misleading” as such term is used in the UCC; each
notice pursuant to this sentence shall set forth the applicable change and the
effective date thereof. Each Originator also will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
 
(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Originator shall, at its expense, timely and fully perform and comply in
all material


 
 
15

--------------------------------------------------------------------------------

 
 
 
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.


(d) Ownership Interest Etc. Each Originator shall, at its expense, take all
action necessary or reasonably requested by the Administrative Agent or Company
to establish and maintain, in favor of the Company, a valid ownership interest
or a first priority perfected security interest in the Pool Receivables and the
Related Assets free and clear of any Adverse Claim including taking such action
to perfect, protect or more fully evidence the interest of the Company under
this Agreement as the Company may reasonably request.


(e) Sales, Liens, Etc. No Originator shall sell, transfer, convey, assign (by
operation of law or otherwise) or otherwise dispose of, or assign any right to
receive income in respect of, any Pool Receivable or Related Assets except as
otherwise expressly permitted by this Agreement or any other Transaction
Document or create or suffer to exist any Adverse Claim upon or with respect to,
any or all of its right, title or interest in, to or under, any Pool Receivable
or Related Asset, or assign any right to receive income in respect of any items
contemplated by this clause (e).


(f) Extension or Amendment of Pool Receivables. Except as provided in the
Receivables Purchase Agreement, no Originator shall extend the maturity or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any related
Contract in a manner which could affect any Pool Receivable.


(g)  Change in Business or Credit and Collection Policy.  No Originator shall
(i) make any change in the character of its business or (ii) make any change in
the Credit and Collection Policy, unless (x) such change would not and could not
reasonably be expected to, individually or in the aggregate, materially
adversely effect the validity, enforceability or collectibility of any portion
of the Pool Receivables or Related Assets or otherwise, individually or in the
aggregate, materially adversely affect the interests, rights or remedies of the
Company under this Agreement or any other Transaction Document or with respect
to any portion of the Pool Receivables or Related Assets or (y) the Company (or,
if the Receivables Purchase Agreement shall then be in effect, the
Administrative Agent) consented to such change in writing (such consent not to
be unreasonably withheld).


(h)  Audits.  (i) Each Originator shall, from time to time during its regular
business hours as reasonably requested by the Company (or, if the Receivables
Purchase Agreement shall then be in effect, the Administrative Agent), permit
the Company and the Administrative Agent, or their respective agents or
representatives (at such Originator's expense once each year or if a Termination
Event or an Unmatured Termination Event exists), (A) to examine and make copies
of and abstracts from all books, records and documents (including computer tapes
and disks) in the possession or under the control of such Originator relating to
Pool Receivables and the Related Security, including the related Contracts, and
(B) to visit the offices and properties of such Originator for the purpose of
examining such materials described in clause (i)(A) above, and to discuss
matters relating to Pool Receivables and the Related
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Security or such Originator’s performance hereunder or under the Contracts with
any of the officers, employees having senior servicing positions, or agents or
contractors of such Originator having knowledge of such matters; and (ii)
without limiting the provisions of clause (i) above, from time to time during
regular business hours as reasonably requested by the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct (at such Originator’s expense (not to exceed
$200,000 per year when added to expenses incurred or reimbursed by the Seller or
the Servicer pursuant to this Section 5.1(h) and Sections 1(h) and 2(f) of
Exhibit IV of the Receivables Purchase Agreement so long as no Termination Event
or Unmatured Termination Event exists, otherwise such expenses shall not be so
limited) once each year or if required when a Termination Event or Unmatured
Termination Event exists) a review of its books and records with respect to the
Pool Receivables. Subject to the limitations specified in the immediately
preceding sentences, the Company or the Administrative Agent, or its agents and
representatives, may conduct a review of the type described hereinabove whenever
the Company, Required Purchasers or the Administrative Agent, as the case may
be, in its and their reasonable judgment, deem such review appropriate.


(i) Change in Blocked Account Banks, Blocked Accounts and Payment Instructions
to Obligors. No Originator shall add or terminate any bank as a Blocked
Account Bank or any account as a Blocked Account (or the related post office
box) from those listed in Schedule II of the Receivables Purchase Agreement, or
make any change in its instructions to Obligors regarding payments to be made to
such Originator or payments to be made to any Blocked Account (or related post
office box), unless the Company and the Administrative Agent shall have
consented prior thereto in writing and the Company and the Administrative Agent
shall have received copies of all agreements and documents (including Blocked
Account Agreements) that either may request in connection therewith.
Notwithstanding the foregoing, any Originator may from time to time add Blocked
Accounts at a domestic office of any commercial bank that has a short term debt
rating of at least “A-1” by S&P or “P-1” by Moody’s and is reasonably acceptable
to the Administrative Agent and the Company (such consent not to be unreasonably
withheld) so long as in connection therewith such Originator delivers to the
Company and the Administrative Agent a fully executed Blocked Account Agreement
with such commercial bank.


(j) Deposits to Blocked Accounts. Each Originator shall (i) instruct all
Obligors (other than Excluded Obligors) to make payments of all Pool Receivables
originated by such Originator to one or more Blocked Accounts directly or to
post office boxes or lock-boxes to which only Blocked Account Banks have access
(and shall instruct the Blocked Account Banks to cause all items and amounts
relating to such Pool Receivables received in such post office boxes or lock-
boxes to be removed and deposited into a Blocked Account on a daily basis), (ii)
deposit, or cause to be deposited, any Collections of Pool Receivables received
by it into a Blocked Account not later than one (1) Business Day after receipt
thereof, (iii) instruct or cause to be instructed all Excluded Obligors to make
payments to accounts other than to a Blocked Account and (iv) remove or cause to
be removed any funds other than Collections of Pool Receivables deposited in a
Blocked Account no later than one (1) Business Day after deposit therein (except
in the case of Collections of Specified Excluded Receivables and for the period
of ninety (90) days after the Closing Date, in which case no later than five (5)
Business Days after deposit therein). Each Blocked Account shall at all times be
subject to a Blocked Account Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(k) Marking of Records. At its expense, each Originator shall mark the master
data processing records with a systems message relating to Pool Receivables and
related Contracts, including with a legend, as mutually agreed upon, evidencing
that such Pool Receivables and related Contracts have been sold to the Company
in accordance with this Agreement.


(l)           Merger, Sale of Assets. No Originator shall:


(i) be a party to any merger or consolidation, except that, so long as no
Purchase Termination Event has occurred or would occur immediately after giving
effect thereto or would result therefrom, such Originator may merge with any
other Person, provided that such Originator is the survivor of such merger; or


(ii) sell, lease, transfer or otherwise dispose of assets constituting all or
substantially all of the assets of such Originator and its consolidated
Subsidiaries (taken as a whole) other than the assignments and transfers
contemplated by the Transaction Documents, to another Person, or liquidate or
dissolve.


(m) Reporting Requirements. Each Originator will (except with respect to clause
(i) and (ii), in which case Ingram will) provide to the Company, the
Administrative Agent and each Purchaser Agent the following:


(i) promptly after filing, copies of each Form 10-K, Form 10-Q, and Form 8-K (or
any respective successor forms) filed with the Securities and Exchange
Commission (“SEC”) (or any successor authority) or any national securities
exchange and to the extent not disclosed in such Forms 10-K, Forms 10-Q, and
Forms 8-K (or respective successor forms) for the applicable period, copies of
the following financial statements, reports, notices and information: (A) within
ninety (90) days after the end of its fiscal year, a copy of the annual audit
report of such Originator and its Consolidated Subsidiaries and (B) within sixty
(60) days after the end of each of the first three fiscal periods, a copy of the
unaudited consolidated financial statements of Ingram and its Consolidated
Subsidiaries; provided that Ingram shall be deemed to have provided all such
forms, financial statements or reports on the date on which such forms,
financial statements or reports are posted (or a link thereto is provided) on
the Ingram’s website on the Internet at http://www.ingrammicro.com/ or the SEC’s
website on the Internet at www.sec.gov/edgar/searchedgar/webusers.htm;


(ii) promptly after the filing thereof, copies of any registration statements
(other than the exhibits thereto and excluding any registration statement on
Form S-8 and any other registration statement relating exclusively to stock,
bonus, option, 401(k) and other similar plans for officers, directors, and
employees of Ingram or any of its Subsidiaries); provided that Ingram shall be
deemed to have provided all such registration statements on the date on which
such registration statements are posted (or a link thereto is provided) on the
Ingram’s website on the Internet at http://www.ingrammicro.com/ or the SEC’s
website on the Internet at www.sec.gov/edgar/searchedgar/webusers.htm;
 

 
 
18

--------------------------------------------------------------------------------

 


 
(iii) as soon as possible and in any event within two (2) Business Days after
becoming aware of the occurrence of a Purchase Termination Event or an Unmatured
Purchase Termination Event with respect to such Originator or any Pool
Receivables originated by it, a statement of a financial officer or the general
counsel of such Originator setting forth details of such Purchase Termination
Event or Unmatured Purchase Termination Event and the action that such
Originator has taken and proposes to take with respect thereto;


(iv) promptly (and in any case within two (2) Business Days) upon becoming aware
of the institution of any steps by any Originator or any other Person to
terminate any Pension Plan other than pursuant to Section 4041(b) of ERISA, or
the failure to make a required contribution to any Pension Plan if such failure
is sufficient to give rise to a lien under Section 303(k) of ERISA or Section
430(k) of the Code, or the taking of any action with respect to a Pension Plan
which could result in the requirement that any Originator furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any other
event with respect to any Pension Plan which, in any such case, results in, or
would reasonably be expected to result in, a Material Adverse Effect, notice
thereof and copies of all documentation relating thereto;


(v) such other information respecting the Pool Receivables or the condition or
operations, financial or otherwise, of such Originator or any of its Affiliates
as the Company or the Administrative Agent may from time to time reasonably
request with respect to the transactions contemplated under the Transaction
Documents, the Pool Receivables or the condition, operations, financial or
otherwise of such Originator; and


(vi) promptly after the occurrence thereof, notice of any event which is
reasonably likely to have a Material Adverse Effect.


(n) Purchasers’ Reliance. Each Originator hereby acknowledges that the
Purchasers, the Purchaser Agents and the Administrative Agent are entering into
the transactions contemplated by the Receivables Purchase Agreement in reliance
upon the Company’s identity as a separate legal entity from such Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
each Originator shall take all reasonable steps including all steps that a
Purchaser Agent or the Administrative Agent may from time to time reasonably
request, to maintain the Company’s identity as a separate legal entity and to
make it manifest to third parties that the Company is an entity with assets and
liabilities distinct from those of such Originator and not just a division of
such Originator. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) shall not
hold itself out to third parties as liable for the debts of the Company nor
purport to own the Pool Receivables and Related Assets acquired by the Company
hereunder or otherwise, (ii) solely in the case of Ingram, shall take all other
actions necessary on its part to ensure that the Company is at all times in
compliance with the covenants set forth in Section 1(l) of Exhibit IV of the
Receivables Purchase Agreement and (iii) shall cause all tax liabilities arising
in connection with the transactions contemplated herein or otherwise to be
allocated between each Originator and the Company on an arm’s-length basis.




 
19

--------------------------------------------------------------------------------

 




(o) Perfection Covenants. The perfection covenants set forth in Section 7 of
Exhibit VI of the Receivables Purchase Agreement shall be a part of this
Agreement for all purposes and each Originator hereunder makes such covenants.


(p) Separateness. Ingram shall comply in all material respects with the factual
assumptions relating to it set forth in the in the opinion(s) rendered by Davis,
Polk & Wardwell LLP on the Closing Date, pursuant to Section 1(l) of Exhibit II
of the Receivables Purchase Agreement relating to true sale and
non-consolidation matters.


(q) Negative Pledge of Company’s Equity Interest. Ingram shall not create, or
(other than by operation of mandatorily applicable Law arising as a result of an
event or circumstance which does not otherwise result in a Termination Event or
Unmatured Termination Event, such as an inchoate tax lien) permit to be created,
any Adverse Claims with respect to any share of the Company’s voting securities
(whether now owned or hereafter acquired), any cash dividends or stock dividends
received or receivable in connection with the Company’s voting securities,
unless the holder(s) of such Adverse Claim(s) shall have entered into an
intercreditor agreement with the Administrative Agent, each Purchaser Agent and
each Purchaser in form and substance satisfactory to the Administrative Agent
and each Purchaser Agent.


(r) Negative Pledge of Subordinated Notes. No Originator shall create, or (other
than by operation of mandatorily applicable Law arising as a result of an event
or circumstance which does not otherwise result in a Termination Event or
Unmatured Termination Event, such as an inchoate tax lien) permit to be created,
any Adverse Claims with respect to any of the Subordinated Notes (including any
payment or distribution in connection therewith), unless the holder(s) of such
Adverse Claim(s) shall have entered into an intercreditor agreement with the
Administrative Agent, each Purchaser Agent and each Purchaser in form and
substance satisfactory to the Administrative Agent, and each Purchaser Agent.


(s) Inventory Repurchase and Floorplan Agreements. Ingram hereby agrees that it
shall deliver or cause to be delivered to the Administrative Agent, no later
than 90 days after the date hereof (or such later date as may be agreed by the
Administrative Agent) a certified copy of each material inventory repurchase or
floorplan agreement to which the Servicer is a party or is bound by.


(t) Accounting for Purchases. Each Originator agrees that it shall not, directly
or indirectly prepare any financial statements which shall account for the
transactions contemplated hereby (other than capital contributions and the
Subordinated Notes contemplated hereby) in any manner other than as a sale of
the Pool Receivables and other Related Assets originated by such Originator to
the Company or in any other respect account for or treat the transactions
contemplated hereby (including for financial accounting purposes, except as
required by law) (other than capital contributions and the Subordinated Notes
contemplated hereby) in any manner other than as sales of the Pool Receivables
and other Related Assets originated by such Originator to the Company; provided,
however, that this subsection shall not apply for any tax or tax accounting
purposes.




 
20

--------------------------------------------------------------------------------

 






ARTICLE VI


PURCHASE TERMINATION EVENTS


Section 6.1 Purchase Termination Events. Each of the following events shall be a
“Purchase Termination Event”:


(a) Any Originator shall fail to make any payment required under this Agreement
and such failure to make such payment shall continue for one (1) Business Day;
or


(b) (i) Any representation or warranty made or deemed made by any Originator
pursuant to clauses (a), (h), (k) and (x) of Section 4.1 shall prove to have
been incorrect or untrue in any respect when made or deemed made; (ii) any
representation or warranty made or deemed made by any Originator (or any of its
respective officers) pursuant to clauses (i) and (n) of Section 4.1 or any
information or report delivered by any Originator pursuant to this Agreement
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered (or to the extent such representation and warranty
shall be qualified by materiality or by reference to a “material adverse effect”
standard, such representation or warranty shall be untrue in any respect),
unless such representation or warranty is capable of being remedied and such
Originator shall have remedied such incorrect or untrue representation and
warranty within one (1) Business Day after becoming aware of such failure; or
(iii) any other representation or warranty made or deemed made by any Originator
under or in connection with this Agreement or a Transaction Document to which
they are a party shall prove to have been incorrect or untrue in any material
respect when made or deemed made (or to the extent such representation and
warranty shall be qualified by materiality or by reference to a “material
adverse effect” standard, such representation or warranty shall be untrue in any
respect), unless such representation or warranty is capable of being remedied
and such Originator shall have remedied such incorrect or untrue representation
and warranty within five (5) Business Days; provided that a Purchase Termination
Event shall not occur in connection with a breach of any of the representations
referred to in clauses (h) or (n) of Section 4.1 if either (i) the aggregate of
the Receivables Interest does not exceed 100% after a recalculation of the
Receivables Interests excluding the related Receivable or Receivables from the
Net Receivables Balance or (ii) the aggregate of the Receivables Interest does
not exceed 100% after recalculation of the Receivables Interest excluding such
Receivable or Receivables from the Net Receivable Balance and the payments
required to be made hereunder in connection with such exclusion have been made;
or




(c) (i) Any Originator shall fail to perform or observe any other term, covenant
or agreement contained in clauses (a), (b), (d), (e), (g)(i), (i) and (m)(iii)
of Section 5.1; (ii) any Originator shall fail to perform or observe any term,
covenant or agreement contained in clause (j)(i) of Section 5.1, unless the
aggregate Outstanding Balance of Pool Receivables of the affected Obligor is
less than $5,000,000 and such Originator shall remedy such failure within two
(2) Business Days after becoming aware of such failure; (iii) any Originator
shall fail to perform or observe any term, covenant or agreement contained in
clause (j)(ii) of Section 5.1, unless the aggregate amount of Collections not
deposited in accordance therewith is less than $5,000,000 and such Originator
shall remedy such failure within two (2) Business Days after becoming aware of
such failure; (iv) any Originator shall fail to perform or observe any term,
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
covenant or agreement contained in clause (j)(iv) of Section 5.1, such
Originator shall fail to remedy such failure within the earlier of (A) two (2)
Business Days after becoming aware of such failure and (B) five (5) Business
Days after such failure has occurred; (v) any Originator shall fail to perform
or observe any other term, covenant or agreement contained in clause (c) of
Section 5.1 and such failure shall remain unremedied for three (3) Business
Days; and (vi) any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and any
such failure shall remain unremedied for ten (10) days after receiving notice or
becoming aware of such failure; or


(d) This Agreement or any Purchase pursuant to this Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or the Company
shall for any reason cease to have, a valid and enforceable perfected 100%
ownership interest or shall for any reason cease to have a valid and perfected
first priority security interest in each Pool Receivable and the Related Assets,
free and clear of any Adverse Claim (other than as a result of the filing by the
Administrative Agent, any Purchaser Agent or any Purchaser of UCC-3 termination
statements with respect to the Pool Receivables or Related Assets); or


(e) Any “Termination Event”  shall  occur  under  and  as defined  in  the
Receivables Purchase Agreement and  the  “Termination  Date”  shall  have
been  declared thereunder as a result thereof; or
 
(f)  The Company’s net worth falls below the Required Capital Amount; or


(g)  (i) Institution of any steps by any Originator or any other Person to
terminate a Pension Plan if, as a result of such termination, any Originator or
any ERISA Affiliate could be required to make a contribution in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or could reasonably expect to incur a liability or obligation in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or


(ii) A contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under Section 430(k) of the Code or 303(k) of ERISA.


Section 6.2 Remedies. If any of the Purchase Termination Events set forth in
Section 6.1 shall exist, the Company may, by notice to the Originators, declare
the Purchase Termination Date to have occurred (in which case the Purchase
Termination Date shall be deemed to have occurred); provided that, automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in clause (g) of Exhibit V of the
Receivables Purchase Agreement with respect to any Originator, the Purchase
Termination Date shall occur. Upon any such declaration, occurrence or deemed
occurrence of the Purchase Termination Date, the Company shall have, in addition
to the rights and remedies which it may have under this Agreement, all other
rights and remedies provided after default under the UCC and under other
applicable Law, which rights and remedies shall be cumulative.




 
22

--------------------------------------------------------------------------------

 


 
ARTICLE VII


INDEMNIFICATION


Section 7.1 Indemnities by the Originators. Without limiting any other rights
that the Company or any of its employees, agents, successors, transferees or
assigns (each, an “Indemnified Party”) may have hereunder or under applicable
Law, each Originator hereby, jointly and severally, agrees to indemnify each
Indemnified Party from and against any and all claims, damages, losses,
liabilities, penalties, reasonable and documented costs and expenses (including
Attorney Costs) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Agreement or any
other Transaction Document (whether directly or indirectly), the transactions
contemplated thereby or the use of proceeds of Purchases or the ownership of any
Pool Receivable or any related Contract or any action taken or omitted by any of
the Indemnified Parties in connection therewith (including any action taken by
the Administrative Agent as attorney-in-fact for any Originator under any
Transaction Document), whether arising by reason of the acts to be performed by
such Originator hereunder or otherwise, or arising in respect of any Pool
Receivable or any Contract, excluding, however, (a) Indemnified Amounts to the
extent finally determined by a court of competent jurisdiction to have resulted
from gross negligence or willful misconduct on the part of such Indemnified
Party, (b) recourse (except as otherwise specifically provided in this
Agreement) for uncollectible Pool Receivables, (c) Indemnified Amounts in
respect of taxes, which shall be governed exclusively by Section 1.9 of the
Receivables Purchase Agreement; provided, however, that nothing contained in
this sentence shall limit the liability of any Originator or limit the recourse
of any Indemnified Party to such Originator for any amounts otherwise
specifically provided to be paid by such Originator hereunder. Any Indemnified
Amounts shall be paid by the Originators to the applicable Indemnified Party
within five (5) Business Days following such Indemnified Party’s written demand
therefor, setting forth, in reasonable detail, the calculation of such amount
and the basis of such demand. Without limiting the foregoing, and subject to the
exclusions and timing set forth in the preceding sentences, the Originators
shall pay each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:


(i) the failure of (A) any Pool Receivable included by any Originator or the
Servicer (so long as the Servicer is Ingram or an Affiliate of Ingram) in the
calculation of the Net Receivables Balance as an Eligible Receivable to be an
Eligible Receivable as of the date of such calculation or (B) any other
information provided by any Originator to the Company with respect to the Pool
Receivables or this Agreement to be true and correct;


(ii) the failure of any representation or warranty or statement (i) made in
writing by any Originator, (ii) deemed made by any Originator under or in
connection with this Agreement or any other Transaction Document to have been
true and correct in all respects when made;


(iii)  the failure by any Originator to comply with any covenant set forth in
Section 5.1;
 
 
 
23

--------------------------------------------------------------------------------

 

 
(iv) the failure by any Originator to comply with any applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such applicable Law;


(v) the failure to vest in the Company a valid and enforceable (A) perfected
100% ownership interest in the Pool Receivables and the Related Assets with
respect thereto and (B) first priority perfected security interest in the Pool
Receivables and Related Assets as and when required by Section 2.6, in each
case, free and clear of any Adverse Claim;


(vi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any Pool Receivables and
the Related Assets in respect thereof, whether at the time of any Purchase or at
any subsequent time;


(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
a defense based on such Pool Receivable or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale or lease
of the goods or the rendering of services related to such Pool Receivable or the
furnishing or failure to furnish any such goods or services or relating to
collection activities with respect to such Pool Receivable (if such collection
activities were performed by any Originator or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by any Originator or
any of its Affiliates);


(viii) any failure of any Originator to perform its duties or obligations in
accordance with the provisions hereof or any other Transaction Document to which
it is a party or to perform its duties or obligations under the Contracts;


(ix) any products liability claim, environmental liability claim, personal
injury claim, property damage suit or other claim, investigation, litigation or
proceeding arising out of or in connection with (a) merchandise, insurance or
services which are the subject of any Contract (b) any Transaction Document or
(c) a Pool Receivable or the related Contract;


(x) the commingling of Collections of Pool Receivables at any time with other
funds of any Originator;


(xi) any investigation, litigation or proceeding related to this Agreement or
any other Transaction Document or the use of proceeds of Purchases or the
ownership of any Pool Receivable or Related Assets;


(xii) any distribution of Collections all or a portion of which shall thereafter
be rescinded or otherwise must be returned for any reason;


(xiii) any Originator’s failure to pay when due any taxes (including sales,
excise or personal property taxes) payable in connection with the Pool
Receivables;
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(xiv) any attempt by any Person to void any transfer by any Originator to the
Company of Pool Receivables hereunder under statutory provisions or common law
or equitable action, including, any provision of the Bankruptcy Code;


(xv) any failure of a Blocked Account Bank to comply with the terms of the
applicable Blocked Account Agreement which results from any act or failure to
act on the part of any Originator; or


(xvi) any rebate or discount granted to the Obligor of any Pool Receivable to
the extent a Purchase Price Credit was not timely received as otherwise required
hereunder.


 
ARTICLE VIII


MISCELLANEOUS


Section 8.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Originator therefrom shall be
effective unless in a writing signed by the Company (and if the Receivables
Purchase Agreement shall then be in effect, the Administrative Agent and the
Majority Purchasers), and, in the case of any amendment, by the other parties
thereto and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Company to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. It is expressly understood and acknowledged
that during the period the Receivables Purchase Agreement shall be in effect,
the prior consent of the Administrative Agent and the Majority Purchasers shall
be required in accordance with the terms thereof in order for the Company to
grant any consent, authorization or approval requested of the Company hereunder,
or for the Company to agree to any amendment, waiver or other modification to
the terms or conditions of this Agreement.


Section 8.2 Notices, Etc. All notices and other communications hereunder shall,
unless otherwise stated herein, be in writing (which shall include facsimile
communication) and sent or delivered, to each party hereto, at its address set
forth under its name on the signature pages hereof or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when received
(and shall be followed by hard copy sent by first class mail), and notices and
communications sent by other means shall be effective when received.


Section 8.3 Assignability; Subordination. (a) This Agreement shall be binding
upon and inure to the benefit of each Originator, the Company and their
respective successors and permitted assigns (including any trustee in
bankruptcy). No Originator may assign any of its rights or delegate any of its
obligations hereunder or transfer any interest herein without the prior written
consent of the Company. Each Originator acknowledges and hereby provides its
consent that the Company, pursuant to the Receivables Purchase Agreement, shall
assign to the Administrative Agent, for the benefit of the Purchasers and
Purchaser Agents, all of its rights, remedies, powers and privileges hereunder
and that the Administrative Agent may further assign
 
 
 
25

--------------------------------------------------------------------------------

 

 
such rights, remedies, powers and privileges to the extent permitted in the
Receivables Purchase Agreement. Each Originator agrees that the Administrative
Agent, as the assignee of the Company, shall, subject to the terms of the
Receivables Purchase Agreement, have the right to enforce this Agreement and to
exercise directly all of the Company’s rights and remedies under this Agreement
(including the right to give or withhold any consents or approvals of the
Company to be given or withheld hereunder) and each Originator agrees to
cooperate fully with the Administrative Agent, the Purchasers and the Purchaser
Agents in the exercise of such rights and remedies. Each Originator further
agrees to give to the Administrative Agent and the Purchaser Agents copies of
all notices it is required to give to the Company hereunder.


(b) Each Originator agrees that any indebtedness, obligation or claim, it may
from time to time hold or otherwise have against the Company or any assets or
properties of the Company, including any obligation or claim under the
applicable Subordinated Note or otherwise in respect of the applicable
Subordinated Loan, whether arising hereunder or otherwise existing, shall in
accordance with the terms of this Agreement be subordinate in right of payment
to the prior payment in full of any indebtedness or obligation of the Company
owing to the Administrative Agent, the Purchaser Agents, the Purchasers, the
Affected Persons and the “Indemnified Parties” (as defined in the Receivables
Purchase Agreement) under or in connection with the Receivables Purchase
Agreement. The subordination provision contained herein is for the direct
benefit of, and may be enforced by, the Administrative Agent, the Purchaser
Agents, the Purchasers, the Affected Persons and the “Indemnified Parties” (as
defined in the Receivables Purchase Agreement) and their respective assignees.


(c) Each assignor may, in connection with any assignment, but subject to Section
6.6 of the Receivables Purchase Agreement, disclose to the applicable assignee
any information relating to the Pool Receivables furnished to such assignor by
or on behalf of such Originator or the Company.


Section 8.4 Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 7.1 the Originators shall pay to the
Company on demand all reasonable and documented out-of- pocket costs and
expenses (other than taxes) in connection with (x) the preparation, execution,
delivery of this Agreement and the other Transaction Documents and (y) the
administration (including periodic auditing of Pool Receivables) of this
Agreement, and the other documents and agreements to be delivered hereunder,
including reasonable Attorney Costs for the Company with respect to advising the
Company as to its rights and remedies under this Agreement and the other
Transaction Documents, and (ii) all reasonable costs and expenses, if any
(including Attorney Costs), of the Company in connection with the enforcement of
this Agreement and the other Transaction Documents. Any amounts payable under
this Section 8.4(a) shall be paid by the Originators to the Company within five
(5) Business Days following written demand therefor, setting forth, in
reasonable detail, the calculation of such amount and the basis for such demand.


(b) In addition, the Originators shall pay to the Company and each Indemnified
Party and Affected Person on demand any and all stamp and other similar taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other Transaction Documents, and agrees to
hold the Company and each Indemnified
 
 
 
26

--------------------------------------------------------------------------------

 
 

Party and Affected Person harmless from and against any liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and fees.


Section 8.5 No Proceedings; Limitation on Payments. Each Originator covenants
and agrees that it will not institute against, or join any other Person in
instituting against, either the Company or any Conduit Purchaser any Insolvency
Proceeding for one (1) year and one (1) day after the payment in full of all
privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser outstanding. Each Originator further agrees that notwithstanding any
provisions contained in this Agreement to the contrary, the Company shall not,
and shall not be obligated to, pay any amounts to such Originator pursuant to
this Agreement unless the Company has received funds which are not required to
be paid to the Conduit Purchaser, the Administrative Agent or another
Indemnified Party pursuant to the Receivables Purchase Agreement. Any amount
which the Company does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim against or corporate obligation of the
Company for any such insufficiency unless and until the provisions of the
foregoing sentence are satisfied.
 
Section 8.6 GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE COMPANY AND EACH ORIGINATOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY
AND EACH ORIGINATOR IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE COMPANY AND EACH ORIGINATOR EACH
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.


Section 8.7 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.


Section 8.8 Termination: Survival of Termination. This Agreement shall terminate
on the Final Transfer Date. The provisions of Section 7.1, 8.4, 8.5, 8.6 and 8.9
shall survive any termination of this Agreement.


Section 8.9 WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND EACH ORIGINATOR WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
 
 
 
27

--------------------------------------------------------------------------------

 

 
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. EACH OF THE COMPANY AND EACH ORIGINATOR AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.


Section 8.10 Entire Agreement. This Agreement and the other Transaction
Documents required to be delivered hereunder embody the entire agreement and
understanding between the Company and each Originator, and supersede all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.


Section 8.11 Headings. The captions and headings of this Agreement and in any
Schedule or Annex are for convenience of reference only and shall not affect the
interpretation hereof or thereof.




 
28

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 

 
INGRAM MICRO INC.,
as Originator
                 
By:
/s/ Alain Monie        Name: Alain Monie        Title: President and Chief
Operating Officer            
By:
/s/ William D. Humes
     
Name: William D. Humes
     
Title: Senior Executive Vice President and Chief Financial Officer
             
1600 East St. Andrew Place
Santa Ana, California 92705
Attention: Corporate Treasurer
Telephone No.: (714) 382-4458
Facsimile No.: (714) 566-7918
             
With a copy to:
             
1600 East St. Andrew Place
Santa Ana, California 92705
Attention: General Counsel
Telephone No.: (714) 382-2018
Facsimile No.:  (714) 566-9370
           
INGRAM FUNDING INC.,
                   
By:
/s/ Alain Monie      
Name: Alain Monie
     
Title: President
             
c/o Ingram Micro Inc.
1600 East St. Andrew Place
Santa Ana, California 92705
Attention: Corporate Treasurer
Telephone No.: (714) 382-4458
Facsimile No.: (714) 566-7918
 

 
 
 

--------------------------------------------------------------------------------

 

           
With a copy to:


1600 East St. Andrew Place
Santa Ana, California 92705
Attention: General Counsel
Telephone No.: (714) 382-2018
Facsimile No.:  (714) 566-9370
 

 



--------------------------------------------------------------------------------